Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/30/2021 has been entered. Claims 1-2, 6-15, and 19-20 remain pending in the application. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Michael R. Casey  on 12/1/2021.

The application has been amended as follows: 
Claim 7, line 3, “processing circuitry is configured to” has been changed to 
--processing circuitry [[is]] configured to--. 


Allowable Subject Matter
Claims  1-2, 6-15, and 19-20 are allowed over prior art. 

Claims 1, 7, 14, and 20 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination an ultrasonic diagnostic apparatus and a method for controlling a pulse repetition frequency as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasonic diagnostic apparatus comprising: processing circuitry configured to determine a scan region of an ultrasonic wave based on ultrasonic image data generated by performing an ultrasonic scan according to a scan target, set a depth for each raster of a plurality of rasters to include the scan region, thereby changing the depth on a raster-by-raster basis, set a contour line of the scan target for the plurality of rasters in the scan region based on the ultrasonic image data by obtaining a position at which a luminance value first exceeds a threshold value from a deepest portion to a shallowest portion on each raster of the plurality of rasters as a contour point of the scan target, and setting a line connecting the contour points corresponding to the respective rasters of plurality of rasters as the contour line, determine the scan region based on the contour line, set a pulse repetition frequency for each raster of the plurality of rasters based on the depth for each raster, thereby changing the pulse repetition frequency on the raster-by-raster basis, and control an ultrasonic scan performance according to the changing pulse repetition frequency on the raster-by-raster basis, as recited in claim 1. 
Prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasonic diagnostic apparatus comprising: processing circuitry is configured to determine a scan region of an ultrasonic wave based on ultrasonic image data generated by performing an ultrasonic scan according to a scan target, set a depth for each raster of a plurality of rasters to include the scan region, thereby changing the depth on a raster-by-raster basis, set a contour line 
Prior art fails to anticipate and/or render obvious, either solely or in combination, a  method for controlling a pulse repetition frequency comprising: determining a scan region of an ultrasonic wave based on ultrasonic image data generated by performing an ultrasonic scan according to a scan target; setting a depth for each raster of a plurality of rasters to include the scan region, thereby changing the depth on a raster-by-raster basis; setting a contour line of the scan target for the plurality of rasters in the scan region based on the ultrasonic image data by obtaining a position at which a luminance value first exceeds a threshold value from a deepest portion to a shallowest portion on each raster of the plurality of rasters as a contour point of the scan target, and setting a line connecting the contour points corresponding to the respective rasters of plurality of rasters as the contour line, determining the scan region based on the contour line, setting the pulse repetition frequency for each raster of the plurality of rasters based on the depth for each raster, thereby changing the pulse repetition frequency on the raster-by- raster basis; and controlling an ultrasonic scan performance according to the changing pulse repetition frequency on the raster-by-raster basis, as recited in claim 14.

Claims 2, 6, 8-13, 15, and 19 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AB/Examiner, Art Unit 3793             

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793